DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 9/21/2021.  Claims 1-6 are pending where claims 1-6 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brand [US 2010/0161759 A1] in view of Sawhney et al [US 8,370,312], Herrin et al [US 9,462,055], Bell et al [US 2017/0132429 A1], Vlahos et al [US 2002/0133504 A1], and Qian [US 2016/0294549 A1].
With regard to claim 1, Brand teaches an apparatus for managing integrated storage, comprising: a data distribution and storage unit for distributing data in order to store the distributed data in the integrated storage, the integrated storage including an on-premises storage and a cloud storage (see paragraphs [0020], [0021], and [0036]; the device allows for distributing data amongst the storage system); 

a data manipulation unit for providing the integrated storage as a virtual data storage regardless of a location at which the distributed data is actually stored (see paragraph [0021]; the user views the files as though they are locally stored even if the file is not stored locally); 
a storage connection unit for providing a user client with an interface for a single virtual storage unit in the virtual data storage (see paragraphs [0020] and [0021]; the user can view the files as though they were all stored locally even if they are spread out amongst a plurality of different devices);
and a policy management unit for providing metadata (see paragraphs [0024] and [0025]; the system can utilize metadata for particular operations including synchronization of data;
wherein the storage connection unit provides translation between the data manipulation unit and the interface to connect the integrated storage (see paragraph [0053]; the connection unit acts like a gateway and translates the various commands/protocols of the various interacting devices and storage devices),
wherein the data manipulation unit provides data recovery of user data when a storage or connection failure occurs (see paragraph [0006]; the cloud/integrated storage system allows for restoring of data thus avoiding certain issues associated when a storage failure occurs), 

wherein the data manipulation unit supports consistency for the user data being replicated (see paragraphs [0027] and [0032]; the system can support consistency for data being replicated/synchronized between devices), 
and wherein the data manipulation unit provides backup for the user data to recover the user data on the storage failure (see paragraph [0006]; the system allows for cloud/integrated storage services associated with backup of data).
Brand does not appear to explicitly teach a storage management unit for connecting to the integrated storage and providing information about storage tiering pertaining to the distributed data; wherein the information about storage tiering varies depending on performance of storage, time during which the distributed data is used, and a frequency with which the distributed data is accessed, wherein the storage management unit provides a function of storing the distributed data using the storage tiering based on storage performance, time of data usage, and data access frequency, wherein the storage management unit initially stores the distributed data in a high-speed storage in the integrated storage and then moves the stored data to a lower tier of storage in the integrated storage based on a change of the data access frequency, and wherein the storage management unit automatically moves the distributed data between storage tiers depending on characteristics of the distributed data; and a policy management unit for providing metadata, wherein the metadata includes data operation metadata required to perform data operations and storage operation metadata required to perform storage operations, wherein the data manipulation unit performs data management of the distributed data based on the data operation metadata, wherein the data management includes attributes of the virtual data storage and the single virtual storage unit and further includes transaction logs, snapshots, and replication of the distributed data,  wherein the storage management unit performs storage operations based on the data operation metadata, the data operation metadata providing a description for Application Program Interface (API) for customer data operation, reading or writing speed of the distributed data, and capacity of the virtual data storage, wherein the interface includes a proxy interface to configure various types of storage interfaces with a software program including one of an API for integrated storage, a software agent, a daemon, and a web worker, wherein the proxy interface connects the integrated storage by automatically detecting the storage interfaces with the software program, wherein the most-recently used user data are restored for preventing data loss due to errors from the storage or connection failure, wherein the data manipulation units migrates the user data to the integrated storage and checks validation and integrity of the user data.
Sawhney teaches providing information about storage tiering pertaining to the distributed data (see col 8, lines 5-42; col 9, lines 30-43; and col 12, lines 5-30; the system can have storage tiering policies and information to determine the tiering of storage systems for high versus low performance and the ability to move files from primary storage to a cloud storage based on frequency, or lack, of access);
wherein the information about storage tiering varies depending on performance of storage, time during which the distributed data is used, and a frequency with which the distributed data is accessed (see col 12, lines 5-30; the storage tiering can vary 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated storage system of Brand by providing means to utilize performance and other statistical metrics as taught by Sawhney in order to determine how to place and move data in the storage system to optimize the storage capacity and load of the respective storage units while maintaining quality performance by ensuring that high-performance storage systems store the frequently accessed files.
Brand in view of Sawhney teach a storage management unit for connecting to the integrated storage and providing information about storage tiering pertaining to the distributed data; wherein the storage management unit provides a function of storing the distributed data using the storage tiering based on storage performance, time of data usage, and data access frequency, wherein the storage management unit initially stores the distributed data in a high-speed storage in the integrated storage and then moves the stored data to a lower tier of storage in the integrated storage based on a change of the data access frequency, and wherein the storage management unit automatically moves the distributed data between storage tiers depending on characteristics of the distributed data (see Brand, paragraphs [0020], [0021], and [0036]; see Sawhney, see col 8, lines 5-42; col 9, lines 30-43; and col 12, lines 5-30; the system can have storage tiering policies and information to determine the tiering of storage systems for high versus low performance and the ability to move files from primary storage to a cloud 
and a policy management unit for providing metadata, wherein the metadata includes data operation metadata required to perform data operations and storage operation metadata required to perform storage operations (see Brand, see paragraphs [0024] and [0025]; see Sawhney, col 8, lines 60-63; the system can incorporate various data information including metadata associated with data operations and storage operations), 
wherein the data manipulation unit performs data management of the distributed data based on the data operation metadata, wherein the data management includes attributes of the virtual data storage and the single virtual storage unit (see Sawhney, col 9, lines 12-29; attributes of the storage system can be used to help manage the user’s data) and further includes and replication of the distributed data (see Brand, paragraphs [0024] and [0025]; the system has data management operations related to the replication of the distributed data based on information/metadata in the system), 
and wherein the storage management unit performs storage operations based on the data operation metadata, the data operation metadata providing reading or writing speed of the distributed data, and capacity of the virtual data storage (see Sawhney, col 9, lines 20-21; the performance or read/write speed and storage capacity can be utilized by the system).
Brand in view of Sawhney teach a web-based interface for the client to interact with the storage system (see Brand, paragraphs [0006] and [0020]) but do not appear to 
Herrin teaches the data operation metadata providing a description for Application Program Interface (API) for customer data operation (see col 6, lines 42-51; the system has means to store API description information to allow interfaces to both the client systems as well as the cloud storage devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated storage system of Brand in view of Sawhney by providing API description means as taught by Herrin in order to allow the system to be able to handle a variety of different clients that utilize different API calls while hiding the true interface to the storage so that to the user the system transparently processes their command without requiring all client systems to conform to a single API and also being able to interact with heterogeneous storage devices thereby increasing the robustness and versatility of the system to adapt to new storage systems.
Brand in view of Sawhney and Herrin do not appear to explicitly teach further includes transaction logs and snapshots of the distributed data, wherein the interface includes a proxy interface to configure various types of storage interfaces with a software program including one of an API for integrated storage, a software agent, a daemon, and a web worker, wherein the proxy interface connects the integrated storage by automatically detecting the storage interfaces with the software program, wherein the most-recently used user data are restored for preventing data loss due to errors from the storage or connection failure, wherein the data manipulation units migrates the user data to the integrated storage and checks validation and integrity of the user data.
Bell teaches further includes transaction logs and snapshots of the distributed data (see paragraph [0018]; the system can incorporate translation logs and snapshots).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated storage system of Brand in view of Sawhney and Herrin by providing transaction log and snapshot information as taught by Bell in order to allow the cloud storage system to be able to track changes that occur as well as be able to store snapshots of data thus allowing the storage system to keep track of the changes that occur via the log files but also storing the current state of the data file and particular point-in-time versions of the data thus helping the system to be able to recover from any unexpected errors (i.e. reloading data from a snapshot) or for allowing access to prior versions of data.
Brand in view of Sawhney, Herrin, and Bell teach wherein the most-recently used user data are restored for preventing data loss due to errors from the storage or 
Brand in view of Sawhney, Herrin, and Bell do not appear to explicitly teach wherein the interface includes a proxy interface to configure various types of storage interfaces with a software program including one of an API for integrated storage, a software agent, a daemon, and a web worker, wherein the proxy interface connects the integrated storage by automatically detecting the storage interfaces with the software program, wherein the data manipulation units migrates the user data to the integrated storage and checks validation and integrity of the user data.
Vlahos teaches wherein the interface includes a proxy interface to configure various types of storage interfaces with a software program including one of an API for integrated storage, a software agent, a daemon, and a web worker (see paragraphs [0044] and [0071]; the system has means to update the proxy interface via configuring the wrapper/API as appropriate for the backend storage).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated storage system of Brand in view of Sawhney, Herrin, and Bell by being able to detect when the proxy interface needs to update/configure a respective API/wrapper for an underlying storage unit as taught by Vlahos in order to allow the cloud storage system to be able to self-heal particular connection points when the backend has been updated thus allowing for a quick transition of updating/configuring the API/wrappers automatically to help ensure a smooth and consistent user interaction experience with the storage system 
Brand in view of Sawhney, Herrin, Bell, and Vlahos teach wherein the proxy interface connects the integrated storage by automatically detecting the storage interfaces with the software program (see Vlahos, paragraphs [0044] and [0071]; see Herrin, col 6, lines 42-51; see Sawhney, col 3, lines 34-38; see Brand, paragraphs [0053] and [0054]; the system allows for detection of new cloud storage provides and having means to identify and create APIs/wrappers for their systems).
 Brand in view of Sawhney, Herrin, Bell, and Vlahos teach migration and consistency (see Sawhney, col 3, lines 29-33 for error-correction algorithms for transferring data) but do not appear to explicitly teach wherein the data manipulation units migrates the user data to the integrated storage and checks validation and integrity of the user data.
Qian teaches wherein the data manipulation units migrates the user data to the integrated storage and checks validation and integrity of the user data (see paragraph [0027]; the system migrates data and determines validity and integrity of the data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the integrated storage system of Brand in view of Sawhney, Herrin, Bell, and Vlahos by being able perform validation and integrity analysis of the transferred/migrated data as taught by Qian in order to allow the cloud storage system to be able to review the received data and ensure data integrity and that the stored data is valid thus helping to inspire confidence from users of the system that the data stored and provided to the user is the actual 

With regard to claim 2, Brand in view of Sawhney, Herrin, Bell, Vlahos, and Qian teach wherein the storage connection unit provides a user access mechanism for using the single virtual storage unit, wherein the user access mechanism varies depending on a type of the single virtual storage unit (see paragraph [0034]; the system provides a unified protocol where the system can transparently translate into the proprietary communication protocol types required for each respective storage provider).

With regard to claim 3, Brand in view of Sawhney, Herrin, Bell, Vlahos, and Qian teach wherein the data manipulation unit converts the data to be stored in the single virtual storage unit by performing at least one of fragmentation, encryption, and compression of the data and stores the converted data (see Brand, paragraph [0030]; the system can utilize at least encryption for storing data in the storage system).

With regard to claims 4-6, these claims are substantially similar to claims 1-3 and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant’s arguments (see the first paragraph on page 7 through the last paragraph on page 8) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/9/2022